Citation Nr: 1616321	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  09-45 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a low back disability.

2.  Entitlement to a rating higher than 10 percent for a cervical spine disability.

3.  Entitlement to a rating higher than 20 percent for type 2 diabetes mellitus. 

4.  Entitlement to an initial rating higher than 10 percent for left lower extremity peripheral neuropathy. 

5.  Entitlement to an initial rating higher than 10 percent for right lower extremity peripheral neuropathy. 

6.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to February 1969 and from February 1972 to November 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2008 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February 2010, the Veteran was afforded a personal hearing before a hearing officer at the RO.    

In August 2014, the Board remanded the case for further development.  Since the requested development has not been completed for the issues of an increased rating for a low back disability, a cervical spine disability, left lower extremity peripheral neuropathy, and right lower extremity peripheral neuropathy, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In a May 2015 rating decision, the RO denied the claim for TDIU.  The Veteran filed a notice of disagreement, but has not perfected an appeal following the April 2016 statement of the case.  In view of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board nevertheless considers the TDIU claim to be part of the present appeal and currently on appeal. 

Several points need to be addressed before proceeding with the diabetes mellitus claim.  First, the Veteran has not claimed that any unemployment was due to his service-connected diabetes mellitus; indeed, in his February 2015 application for TDIU, he referred to his service-connected heart (not on appeal) and spine conditions as causal factors instead.  It logically follows that any further evidentiary development as to the TDIU claim poses no reasonable possibility of affecting the outcome of this claim, including the question of extraschedular consideration.  Second, while additional medical evidence has been received since the issuance of the April 2015 Supplemental Statement of the Case, this evidence merely refers to the fact of the Veteran's use of diabetes medications, already confirmed by existing examination reports, and does not address the severity of the disease.  For these reasons, the Board is ready to proceed with the Veteran's increased rating claim and finds no reasonable basis for concluding that an adjudication in this decision would prejudice the Veteran in any way.  

The TDIU claim, along with the issues of an increased rating for a low back disability, a cervical spine disability, left lower extremity peripheral neuropathy, and right lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

Throughout the appeal, the Veteran's diabetes mellitus requires oral hypoglycemic agents and a restricted diet, but does not require regulation of activities.



CONCLUSION OF LAW

The criteria for an initial disability rating higher than 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard May 2007 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  The Veteran was provided VA medical examinations in October 2007, July 2011, October 2013, and October 2014.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.


II.  Increased Rating Claim

Schedular Rating

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

Diabetes Mellitus

The Veteran was granted service connection for diabetes mellitus and was assigned a 20 percent rating under Diagnostic Code 7913.  

Diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Diabetes mellitus that requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet, warrants a rating of 20 percent.  Diabetes mellitus that requires insulin, a restricted diet, and regulation of activities, warrants a rating of 40 percent.  Diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, warrants a rating of 60 percent.  Where diabetes mellitus requires more than one daily insulin injection, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated, a 100 percent rating is warranted.  Id.

Note (1) evaluate compensable complications of diabetes mellitus separately unless they are used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2) when diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  Id.

The Veteran is currently service connected for peripheral neuropathy of the lower extremities, which are considered below in the remand section.  No other complication related to diabetes mellitus has been shown that has not been addressed.

"Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  The criteria are successive in nature and this manifestation must be met for the next higher rating.  Medical evidence is required to show that the regulation of activities is medically necessary.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

In an October 2007 VA examination, the examiner stated that the Veteran's current diabetes treatment consisted only of both insulin once a day and oral medication.  He was treated for hypoglycemia or ketoacidosis less than once a year and had visits to diabetic care 1 to 3 times per month.  During the July 2011 VA examination, the examiner again stated that the Veteran's current diabetes treatment consisted only of both insulin once a day and oral medication.  In an October 2013 Disability Benefits Questionnaire, the physician stated that the Veteran was prescribed insulin, 1 injection per day.  Treatment for ketoacidosis or hypoglycemic reactions was less than 2 times per month and he has not had any hospitalization for such episodes and no unintentional weight loss or loss of strength attributable to diabetes mellitus.  In an October 2014 VA examination, the examiner stated that the Veteran's diabetes mellitus has remained stable explaining that he has not been hospitalized for his diabetes mellitus and his activities were not restricted as part of medical management.  His treatment consisted of prescribed oral hypoglycemic agent(s) and an insulin injection once per day.  Treatment for episodes of ketoacidosis or hypoglycemia was less than 2 times per month.

In consideration of the evidence of record, the Veteran's diabetes mellitus has been controlled with insulin once a day and oral medication during the appellate period.  The evidence does not show that the Veteran's condition requires regulation of activities that is necessary to warrant a higher rating; there is also no indication of additional compensable complications for which separate evaluations are warranted.  Because the rating criteria are successive in nature and requires regulation of activities, a higher rating is not warranted under Diagnostic Code 7913.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and a compensable disability rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Extraschedular Consideration

The Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  An extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

The Board finds that the claimant's disability picture is adequately contemplated by the rating schedule.  The Veteran has not claimed nor does the evidence show that his service-connected diabetes mellitus caused marked interference with his employment or required hospitalization and the signs and symptoms associated with diabetes mellitus, and their resulting impairment, are contemplated by the rating schedule.  

In summary, as the Veteran's disability picture is contemplated by the rating schedule, the schedular criteria are adequate and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  Furthermore, the disability picture is not so exceptional to warrant referral even when the disabilities are considered in the aggregate.  The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to a rating higher than 20 percent for type 2 diabetes mellitus is denied.


REMAND

In the previous August 2014 remand, the Board requested records of all evaluations and treatment preceding the Veteran's low back surgery in December 2006 (and specifically the report of the surgical consultation prior to the surgery).  Following the remand, treatment records were obtained, but the specified records were not contained in the records received.  As such, further development in required.  Stegall, 11 Vet. App. at 268.

In the August 2014 remand, the Board also requested a VA examination for the cervical spine.  The examiner was specifically asked to identify any additional neurological manifestations.  The Veteran was afforded a VA examination in April 2015.  It appears from the examination reports that the Veteran has neurological abnormalities associated with the cervical spine disability; however, the medical evidence of record, does not clearly diagnose the abnormalities or show whether those abnormalities are related to the Veteran's service-connected cervical spine condition.  Significantly, the Veteran complained of having flare-ups every 6 months lasting a couple weeks with severe pain going down his right arm and he was unable to use his arm during that time; however, the examiner stated that no radiculopathy or neurologic abnormalities were noted.  Any associated objective neurologic abnormalities may be rated separately from the disability of the spine under an appropriate diagnostic code.  Such findings are necessary for a determination on the merits of the claim.  Id.  

Finally, in the August 2014 remand, the Board requested a VA examination for peripheral neuropathy.  The examiner was specifically asked to indicate whether his peripheral neuropathy is shown to be manifested by more than mild incomplete paralysis of the affected nerves.  The Veteran was afforded a VA examination in April 2015.  The examiner did not, however, adequately indicate the severity of the Veteran's peripheral neuropathy as instructed.  Such findings are necessary for a determination on the merits of the claim.  Id.  

As the above considerations could affect the Veteran's claim for TDIU, that claim is deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran with a 38 C.F.R. § 3.159(b) letter addressing the claims on appeal and obtain the names and addresses of all medical care providers who treated the Veteran for his claimed low back disability, including records of all evaluations and treatment preceding the December 2006 low back surgery (and specifically the report of the surgical consultation prior to the surgery).  After securing the necessary releases, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

2.  Schedule the Veteran for a VA neurological examination to determine whether there are any neurological abnormalities associated with the cervical spine disability and the current severity of his service-connected peripheral neuropathy of the lower extremities.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report. 

The examiner must identify all neurological manifestations of the Veteran's cervical spine disability and peripheral neuropathy of the lower extremities.  The examiner is to address: 

(a) The presence and severity of any neurological abnormalities of the right and left upper extremities associated with the Veteran's service-connected cervical spine disability must be determined.  The examiner is to identify any symptoms (including, but not limited to, any paresthesia or other neurological pathology in the Veteran's right and left upper extremities, and/or any bowel or bladder impairment) due to disc syndrome and describe the nerve(s) affected by nerve root compression.  The examiner should comment on the findings and Veteran's complaints reported during the April 2015 VA examination.  

(b) The examiner should specifically indicate whether the Veteran's peripheral neuropathy is shown to be manifested by more than mild incomplete paralysis of the affected nerves.

(c) The examiner should also comment on the effects of the Veteran's service-connected disabilities (see the May 2015 rating decision codesheet for a complete list of these), in and of themselves, on his ability to secure and follow a substantially gainful occupation.

A complete rationale must be provided for all opinions offered.  

3.  Finally, readjudicate the appeal, including the TDIU claim.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


